In re Douglas Johnson, applying for writ of habeas corpus. Parish of East Baton Rouge.
/Writ granted. The petitioner alleges he has been arrested for burglary, theft and forgery, for which a $20,000 bond has been set. He further alleges that he has requested and been denied a preliminary examination. Inquiry of the district court records has produced no information to verify or negative the latter allegation. The petitioner is entitled to a preliminary examination, if he has moved for same, and it is so ordered.
SUMMERS, C. J., absent.